UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 00049864 HAWK SYSTEMS, INC. (Exact name of registrant as specified in its charter) , SUITE , FLORIDA 33401 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) COMMON, PAR VALUE $0.01 (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) o Rule12g-4(a)(2) þ Rule12h-3(b)(1)(i) o Rule12h-3(b)(1)(ii) þ Rule15d-6 o Approximate number of holders of record as of the certification or notice date: 321 Pursuant to the requirements of the Securities Exchange Act of 1934 [Name of registrant as specified in charter] has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: MARCH 31, 2011 By: /s/ David Coriaty David Coriaty COO
